Exhibit 10.16


TABLE OF INDUCEMENT STOCK OPTION GRANTS


From time to time, as an inducement to employment, the registrant has granted to
certain of its employees that are not executive officers nonqualified stock
options in accordance with individual compensation arrangements that have not
been approved by the registrant's security holders (collectively, the
"INDUCEMENT OPTIONS"). All Inducement Options are documented pursuant to the
form of Inducement Grant Notice and Inducement Stock Option Agreement in Exhibit
10.15.


The table set forth below lists the Inducement Options granted by the registrant
to certain of its employees that are not executive officers, and the principal
terms thereof. Each of the following options is a nonstatutory option, has a
five year term and generally vests 25% on the first anniversary of the grant
date and then quarterly thereafter for the next 12 quarters, subject to
continued employment and other conditions.




           
Date of Grant
 
Shares
Underlying
Option
 
Exercise Price
             
9/21/04
   
3,500    
 
$
6.14
 
9/21/04
   
15,000    
 
$
6.14
 
9/21/04
   
1,000    
 
$
6.14
 
9/21/04
   
10,000    
 
$
6.14
 
9/21/04
   
17,500    
 
$
6.14
 
10/26/04
   
2,500    
 
$
6.21
 
10/26/04
   
12,500    
 
$
6.21
 
10/26/04
   
5,000    
 
$
6.21
 
11/16/04
   
1,500    
 
$
6.70
 
11/16/04
   
2,500    
 
$
6.70
 
12/22/04
   
18,000    
 
$
10.06
 
12/22/04
   
20,000    
 
$
10.06
 
12/22/04
   
5,000    
 
$
10.06
 
12/22/04
   
2,500    
 
$
10.06
 
12/22/04
   
25,000    
 
$
10.06
 
12/22/04
   
6,000    
 
$
10.06
 
1/25/05
   
8,000    
 
$
9.48
 
1/25/05
    15,000               $  9.48  
1/25/05
   
2,000    
 
$
9.48
 
1/25/05
   
12,000    
 
$
9.48
 
1/25/05
   
20,000    
 
$
9.48
 
3/16/05
   
12,000    
 
$
8.40
 
3/16/05
    12,000               $ 8.40  